Plaintiff failed to prove future lost earnings with reasonable certainty (see DeVirgilio v Feller Precision Stage Lifts, Inc., 47 AD3d 522 [2008]; Harris v City of New York, 2 AD3d 782, 783-784 [2003], lv dismissed 2 NY3d 758 [2004]). The trial evidence was insufficient to support the assumption underlying the award, i.e., that plaintiff would be unable to perform any work for the remainder of his life.
The award for future medical costs was based on legally sufficient evidence and was not against the weight of the evidence. The jury was entitled to credit the testimony of plaintiffs treating physician (Crooms v Sauer Bros. Inc., 48 AD3d 380, 382 [2008]).
We find that the awards for past and future pain and suffer*402ing deviate to the extent indicated from what would be reasonable compensation (see CPLR 5501 [c]; Urbina v 26 Ct. St. Assoc., LLC, 46 AD3d 268, 275-276 [2007]). Concur — Gonzalez, EJ., Sweeny, Moskowitz, Acosta and Manzanet-Daniels, JJ.